On Motions for Rehearing
HUGHES, Justice.
Appellant has filed a motion for rehearing, in which she prays that we render judgment for her. Appellees, in their motion, pray that there be an affirmance.
Our judgment reversing and remanding the case, if construed as a general remand on the ground that the evidence was insufficient, cannot stand, because appellant made no assignment of error to such effect. Wisdom v. Smith, 146 Tex. 420, 209 S.W.2d 164.
There can be no mistaking the import of our opinion. Clearly, it was that under the *964undisputed .facts and circumstances appellant was the child of William Barrow by-adoption by estoppel.
We, therefore, grant appellant’s motion for rehearing, set aside our former judgment remanding this cas.e, and here render judgment establishing appellant’s status as a child of William Barrow.
Appellees’ motion for rehearing is overruled.
Appellant’s motion granted — judgment of renjand set aside and judgment rendered for appellant. Appellees’ motion overruled.
ARCHER, C. J., not sitting.